Citation Nr: 1302346	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  12-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on December 26, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from October 1949 to December 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 decision issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on December 26, 2011, is warranted.

The Veteran is seeking reimbursement for medical expenses incurred on December 26, 2011, in connection with private treatment received at Citrus Memorial Hospital.  In this regard, the patient care report from Nature Coast Emergency Medical Foundation reflected that the Veteran was taken by ambulance to the emergency room of Citrus Memorial Hospital in Inverness, Florida, on December 26, 2011, with a chief complaint of breathing problem and a past medical history of chronic obstructive pulmonary disease (COPD) and atrial fibrillation (a-fib).  It was further noted that he was given oxygen for treatment of respiratory difficulty after being found ambulatory outside his house.  He was noted to have shortness of breath for two weeks, to have been seen his primary doctor for this condition, and to have vitals within normal limits. 

VA outpatient treatment records dated in December 2011, to include a treatment note dated a few days after the emergency treatment in question, showed findings of COPD as well as acute bronchitis.  At the time of the December 2011 emergency treatment, service connection had only been established for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling, and left varicocele, evaluated as noncompensable.

An undated internal document generated by the VAMC shows that the Veteran was enrolled in Medicare Part A effective April 1, 1997 and Medicare Part B effective January 1, 2000.  However, an additional internal document detailed that the Veteran was only covered by Medicare Part A.  It also detailed communication between VA and a vendor, Citrus Memorial Hospital, concerning payment of the Veteran's emergency treatment medical bill.  The vendor indicated that the bill had been sent for Medicare copay at Veteran's insistence.  VA advised the vendor that it could not pay Medicare copay.   

On the bill for medical services from the Citrus Memorial Health System, the Veteran's insurance was listed as VA.  On the bill for emergency response services from Nature Coast Emergency Medical Foundation, the Veteran's insurance was listed as Medicare.  The Veteran has asserted that Medicare did not cover his emergency treatment and requested reimbursement. 

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions.  See 38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011).  There is no indication from the record, nor has the Veteran alleged, that he has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 1747(i).  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2012).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of a VA care within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 C.F.R. §§ 17.1000-1008 (2012).

Under the Veterans Millennium Health Care and Benefits Act, a veteran is only considered to be "personally liable" for treatment if he/she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B); see also 38 C.F.R. § 17.1002(f) (2012) (formerly 38 C.F.R. § 17.1002(g)).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) which defines a health-plan contract includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395(c)) or established by section 1831 of that Act (42 U.S.C. 1395(j)).  38 U.S.C.A. § 1725(f)(2)(B) (generally known as Medicare).

The Veterans Millennium Health Care and Benefits Act was amended in February 2010.  See Pub. L. No. 111-127 §1(a), (b); 123 Stat. 3495 (2010).  However, the change in law was meant to address certain circumstances where a veteran had third-party insurance that would pay a minimal portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  The change in the law removed automobile insurance carriers in the definition of a health-plan contract.  The amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place that covered the emergency treatment, in whole or in part.

The applicable regulation for claims under Veterans Millennium Health Care and Benefits Act, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for the emergency treatment.  38 C.F.R. § 17.1002(g).  Accordingly, in this case, if the Veteran has a health-plan contract for the emergency treatment as defined by the statute, this coverage is a bar to payment by VA.  38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(g). 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  See 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, 17.1005.  The amendments expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, and establish accompanying standards for the method and amount of payment or reimbursement.  The amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a veteran in certain circumstances.  See 77 Fed Reg 23615-23618 (2012).  However, the amendments simply add 38 C.F.R. § 17.1002(f) (formerly enumerated at 38 C.F.R. § 17.1002(g)) and do not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place.  Id. 

In the February 2012 VAMC decision as well as the March 2012 statement of the case, the Veteran's claim on appeal for reimbursement of medical expenses was denied by the VAMC based upon a finding that the Veteran had coverage from a health-plan contract for payment or reimbursement of the emergency treatment; specifically, Medicare part A. 

A thorough review of the claims file and combined health record demonstrates the record is insufficient as to whether the Veteran was covered by Medicare or any other health-plan contract which paid or reimbursed him, in whole or in part, for the medical treatment received at Citrus Memorial Hospital on December 26, 2011.  Accordingly, records specific to establishing whether the Veteran had such coverage should be obtained.  In addition, while a billing statement is in record, no actual treatment records from Citrus Memorial Hospital for the emergency treatment in question on December 26, 2011, have been associated with the record. 

Accordingly, the case is remanded for the following action:

1.  The VAMC must send the Veteran a letter, including the appropriate release of information forms, requesting the Veteran to provide information concerning the date of his enrollment in Medicare, or any other health-plan coverage, as well as any billing information related to the treatment he received at Citrus Memorial Hospital on December 26, 2011.  All such records, including those pertaining to the dollar amount paid by Medicare and/or any other health-plan coverage for charges billed by Citrus Memorial Hospital stemming from the Veteran's emergency room treatment, as well as any out-of-pocket charges to be paid by the Veteran must be requested.  Based on the Veteran's response, the VAMC must attempt to procure copies of all records which have not previously been obtained from identified sources.  All attempts to secure this evidence must be documented in the claims file by the VAMC.  If, after making reasonable efforts to obtain named records the VAMC is unable to secure any of the identified records, the VAMC must notify the Veteran and (a) identify the specific records the VAMC is unable to obtain; (b) briefly explain the efforts that the VAMC made to obtain those records; (c) describe any further action to be taken by the VAMC with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The VAMC must obtain the Veteran's complete private treatment records from Citrus Memorial Hospital pertinent to the emergency room treatment on December 26, 2011, including all medical and administrative/billing records.  All attempts to secure this evidence must be documented in the claims file by the VAMC.  If, after making reasonable efforts to obtain named records the VAMC is unable to secure private treatment records from Citrus Memorial Hospital, the VAMC must notify the Veteran and (a) identify the specific records the VAMC is unable to obtain; (b) briefly explain the efforts that the VAMC made to obtain those records; (c) describe any further action to be taken by the VAMC with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  If the Veteran is unable to provide information which specifically shows whether he had Medicare coverage for the expenses at issue, and Citrus Memorial Hospital is unable to provide the specific information, the VAMC must contact the Social Security Administration, with authorization from the Veteran, and request that it provide records which document whether the Veteran paid for and was covered by Medicare A for the date of emergency treatment relevant to this appeal.

4.  Once the above actions have been completed, the VAMC must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  _________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

